Case 1:20-cr-00143-TSE Document 353-2 Filed 05/19/21 Page 1 of 2 PageID# 5966




                       Exhibit 2
Case
 8:13-cr-00108-JFB-TDT
     1:20-cr-00143-TSE Document
                       Doc # 122-6
                                353-2
                                   Filed:
                                       Filed
                                          04/16/14
                                             05/19/21
                                                    Page
                                                      Page
                                                         1 of21of- 2
                                                                   Page
                                                                     PageID#
                                                                        ID # 763
                                                                             5967
